Citation Nr: 0619168	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-10 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder 
secondary to a 
service-connected bilateral knee disability.  

3.  Entitlement to an increased rating for bilateral 
chondromalacia of the patellae, currently rated 20 percent.  

4.  Entitlement to a compensable rating for residuals of a 
stress fracture of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971 and form November 1976 to October 1981.  He also had 
additional service in the Massachusetts Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 1998 and April 2000 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This case was previously before the Board in October 2003.  
At that time, the veteran was attempting to reopen his claim 
for service connection for PTSD on the basis of new and 
material evidence.  The Board's October 2003 decision 
determined that new and material evidence had been presented, 
reopened this claim, and remanded it for the RO to consider 
the issue de novo.  The Board's remand also directed the RO 
to develop the veteran's other claims.  

In light of information that was recently forwarded to the 
Board, however, another remand is required.  Also, although a 
VA compensation examination was conducted pursuant to the 
Board's remand, clarification is needed regarding the opinion 
provided by the examiner concerning the claimed low back 
disability.  So, regrettably, the Board is again remanding 
this case to the RO via the Appeals Management Center (AMC).  
VA will notify the veteran if further action is required.




REMAND

After the AMC returned this case to the Board in March 2006, 
the Board received additional information from the RO 
indicating the veteran recently had been awarded disability 
benefits by the Social Security Administration (SSA).  
No records compiled in conjunction with the award were 
received.  While records of VA treatment have been obtained 
from as recently as July 2005, it is unknown what records SSA 
may have used in making its disability determination.

The regulations require VA to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the SSA.  38 C.F.R. 
§ 3.159(c)(2) (2005).  Therefore, this case must be remanded 
to request copies of all records considered by the SSA in 
making its disability determination.  The duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, pursuant to the Board's October 2003 remand, a 
VA compensation examination was conducted in August 2005.  
The examiner was asked to provide an opinion as to the 
likelihood the veteran's service-connected bilateral knee 
disability caused or aggravated any low back disability 
currently present.  The examiner was also asked to provide 
specific answers to questions regarding the examination of 
the veteran's knees.  Unfortunately, the examiner did not 
answer some of the questions regarding the veteran's knees, 
and, concerning the etiology of the low back disorder, the 
examiner stated, "[p]atient's knee condition/disability is 
as likely as not that caused or aggravated any low back 
disability currently present."  It is unclear what the 
examiner meant to convey by this statement, so the Board 
cannot determine whether his opinion is favorable or 
unfavorable to this claim.  


Therefore, the veteran should be scheduled for another 
orthopedic examination to clarify or complete the information 
requested by the Board in the October 2003 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is 
entitled, as a matter of law, to compliance with the remand's 
directives).

Finally, the record does not reflect that the veteran has 
been provided adequate notice concerning the provisions of 
the Veterans Claims Assistance Act (VCAA), particularly as 
clarified by various decisions of the United States Court of 
Appeals for Veterans Claims (Court).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran and his 
representative notice of what information 
and evidence not previously provided, 
if any, will assist in substantiating or 
is necessary to substantiate the elements 
of his claim for service connection for 
PTSD and a low back disorder as secondary 
to a service-connected disability, and 
for increased ratings for the service-
connected bilateral knee and right foot 
disabilities, as reasonably contemplated 
by the application, pursuant to the 
Court's recent holding in 
Dingess/Hartman.  

2.  Request copies of all records 
compiled by the SSA in conjunction with 
its March 2006 decision granting the 
veteran disability benefits.



3.  Schedule the veteran for an 
orthopedic examination, preferably by the 
same physician who examined him in August 
2005.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses regarding any 
current low back, knee, and right foot 
disabilities found; the examiner should 
characterize the overall right foot 
impairment, if any, as mild, moderate, 
moderately severe, or severe.  
The examiner should also provide opinions 
in response the following questions:  

a.  Is it at least as likely as not 
(meaning equal to or greater than 50 
percent probability) that any 
current low back disorder was caused 
by the veteran's service-connected 
bilateral knee disability?  

b.  If the knee disability did not 
cause any current low back disorder, 
is it at least as likely as not that 
it chronically aggravated the low 
back disorder?  If the answer to 
this question is yes, please 
estimate the amount of aggravation 
due to the service-connected knee 
disability.  

c.  What is the range of motion in 
the veteran's knees?  Is there 
evidence of pain or painful motion?  
If so, at what angle is motion 
limited by pain?  



d.  Is there any subluxation or 
instability in either knee and, if 
so, to what extent (slight, 
moderate, or severe)?  Is there 
locking in either knee and, if so, 
approximately how often?  

e.  Does the veteran experience any 
incoordination, weakened movement, 
and/or premature/excess fatigability 
in his knees - particularly during 
prolonged use or when his symptoms 
flare up?  If so, and to the extent 
possible, please express any 
additional functional impairment due 
to incoordination, weakened 
movement, and/or premature/excess 
fatigability in degrees of 
additional range of motion loss.  

All opinions must be accompanied by 
adequate rationale, with reference to 
pertinent evidence in the record.  If the 
examiner cannot answer any question 
without resorting to speculation, he/she 
should so state.  

4.  Review the report of the examination 
to ensure it contains adequate responses 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.  



Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


